Exhibit 95 Section 1503 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Item 104 of Regulation S-K contain certain reporting requirements regarding coal or other mine safety.The Company, through its subsidiaries Specialty Minerals Inc. and Barretts Minerals Inc., operates six mines in the United States.The operation of our mines is subject to regulation by the federal Mine Safety and Health Administration (“MSHA”) under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”).MSHA inspects our mines on a regular basis and issues various citations and orders when it believes a violation has occurred under the Mine Act. The following table sets forth the required information with respect to each mine for which we are the operator for the period April 2, 2012 to July 1, 2012 (number of occurrences, except for proposed assessment dollar values): Mine Section 104(a) S&S Section 104(b) Section 104(d) Section 110(b)(2) Section 107(a) Proposed Assessments Fatalities (A) (B) (C) (D) (E) (F) (G) Lucerne Valley, CA 0 0 0 0 0 $0 0 Canaan, CT 0 0 0 0 0 0 Adams, MA 0 0 0 0 0 0 Barretts Mill, Dillon, MT 0 0 0 0 0 $0 0 Regal Mine, Dillon, MT 0 0 0 0 0 $0 0 Treasure Mine, Dillon, MT 0 0 0 0 0 $0 0 (A) The total number of violations of mandatory health or safety standards that could significantly and substantially contribute to the cause and effect of a mine safety or health hazard under section 104 of the Mine Act for which we received a citation from MSHA. (B) The total number of orders issued under section 104(b) of the Mine Act. (C) The total number of citations and orders for unwarrantable failure of the Company to comply with mandatory health or safety standards under section 104(d) of the Mine Act. (D) The total number of flagrant violations under section 110(b)(2) of the Mine Act. (E) The total number of imminent danger orders issued under section 107(a) of the Mine Act. (F) The total dollar value of proposed assessments from MSHA under the Mine Act. (G) The total number of mining-related fatalities, other than fatalities determined by MSHA to be unrelated to mining activity. During the period April 2, 2012 to July 1, 2012, 2012, we did not receive any written notice from MSHA, with respect to any mine for which we are the operator, of (A)a pattern of violations of mandatory health or safety standards that are of such nature as could have significantly and substantially contributed to the cause and effect of mine health and safety hazards under section 104(e) of the Mine Act or (B)the potential to have such a pattern. The following table sets forth the required information with respect to legal actions before the Federal Mine Safety and Health Review Commission involving each mine for which we are the operator for the period April 2, 2012 to July 1, 2012 (number of actions): Mine Legal Actions Pending As Of Last Day Of Period (1) Legal Actions Initiated During Period Legal Actions Resolved During Period Lucerne Valley, CA 15 0 0 Canaan, CT 0 0 0 Adams, MA 9 6 0 Barretts Mill, Dillon, MT 0 0 0 Regal Mine, Dillon, MT 0 0 0 Treasure Mine, Dillon, MT 0 0 0 (1) Each legal action pending as of the last day of the period is a contest of citations and orders, as referenced in Subpart B of 29 CFR Part 2700.For each such legal action, we have requested, in the alternative, a reduction of the proposed penalties, as referenced in Subpart C of 29 CFR Part 2700.
